DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application, Amendments, And/Or Claims
Claims 1-12 and 14-21 are pending and under examination.
Information Disclosure Statement
The Information Disclosure Statements (IDSs) filed on 7/31/2020 and 11/11/2020 have been considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 11-12, 14, and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US Pub. No. 2019/0169257, now US Pat. No. 10,815,287, claims priority of PCT/CN2017/095377 filed on 8/1/2017).
The instantly claimed invention is broadly drawn to a pharmaceutical composition comprising an acylated derivative of human insulin analog, wherein the acylated derivative of human insulin analog has a structure represented by the following general formula I: S-W-X-Y-Z (I) wherein S is a human insulin with threonine deletion at position 30 of the B chain; -W-X-Y- Z is an acylation modification group of the insulin analog; wherein W is a diacyl structure with -OC(CH2)~CO-, where n is an integer between 2 and 10, and one of acyl groups in the structure forms an amide bond with the a-amino group of N-terminal amino acid residue of the A-chain (the sequence shown in SEQ ID r, wherein W of the acylated 4830-9163-5653.1Atty. Dkt. No. 116487-0120 derivative of the human insulin analog forms an amide bond with the g-amino group of the lysine residue of the B-chain, wherein n of the acylated derivative of human insulin analog is an integer between 2 and 5, wherein X of the acylated derivative of human insulin analog is -HN(CH2)pCH(COOH)NH-, and p is an integer between 2 and 10, wherein -W-X-Y-Z of the acylated derivative of human insulin analog has the following structure: (IIa), wherein the acylated derivative of human insulin analog forms a complex with Zinc.  A method for preparing the pharmaceutical composition of claim 1 which comprises a step of mixing an acylated derivative of insulin analog with any one or more selected from the group consisting of a stabilizer, a preservative, a pH regulator, and an osmotic pressure regulator (claim 12). A method for treating diabetes, which comprises administering the pharmaceutical composition of claim 1 to a patient in need of treatment (claim 14). The pharmaceutical composition of claim 1, wherein m is an integer between 10 and 16 (claim 15).  The pharmaceutical composition of claim 3, wherein n of the acylated derivative of human insulin analog is 2. The pharmaceutical composition of claim 4, wherein p is an integer between 2 and 6.  The pharmaceutical composition of claim 5, wherein -W-X-Y-Z of the acylated derivative of human insulin analog has the following structure: (IIb).

Liu et al teach an acylated insulin having formula I: S -W-X-Y-Z, wherein S is human insulin, wherein B30 of insulin B-chain is absent and --W-X-Y-Z is an acylating moiety [0007] and that -W-X-Y-Z is attached to lysine residue of insulin B-chain via an amide bond (meets the limitation of claim 2). Regarding claims 3,16, they reach that W comprises -OC(CH2)nCO. Regarding claims 3, 16, wherein n is an integer between 2 and 10 [0007]. Regarding claims 4 and 17, they teach X is HN(CH2)pCH(COOH)NH, wherein p is an integer between 2 and 10 [0010]. Regarding claim5, they teach that -W-.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US Pub. No. 2019/0169257, now US Pat. No. 10,815,287, claims priority of PCT/CN2017/095377 filed on 8/1/2017) in view of Andresen et al. (US 2013/0143803).
Claims 1-12 and 14-21 are drawn to a pharmaceutical composition comprising an acylated derivative of human insulin analog, wherein the acylated derivative of human insulin analog has a structure represented by the following general formula I: S-W-X-Y-Z (I) wherein S is a human insulin with threonine deletion at position 30 of the B chain; -W-X-Y- Z is an acylation modification group of the insulin analog; wherein W is a diacyl structure with -OC(CH2)~CO-, where n is an integer between 2 and 10, and one of acyl groups in the structure forms an amide bond with the a-amino group of N-terminal amino acid residue of the A-chain (the sequence shown in SEQ ID NO.1) or B-chain of the parent insulin or analog thereof or the c-amino group of the lysine residue of the B-chain; X is a diamino compound comprising a carboxylic acid group, which form an amide bond by connecting one of its amino groups with an acyl group in W; Y is -D(CH2)m.-, wherein m is an integer between 6 and 32, and D is absent or CO-; Z is -COOH; the composition also comprises at least one component selected from the group consisting of stabilizer, preservative, pH regulator and osmotic pressure regulator,  wherein X of the acylated derivative of human insulin analog is -HN(CH2)pCH(COOH)NH-, and p is an integer between 2 and 10, wherein -W-X-Y-Z of the acylated derivative of human insulin analog has the following structure: (IIa), wherein the acylated derivative of human insulin analog forms a complex with Zinc.  A method for preparing the pharmaceutical composition of claim 1 which comprises a step of mixing an acylated derivative of insulin analog with any one or more selected from the group consisting of a stabilizer, a preservative, a pH regulator, and an osmotic pressure regulator (claim 12). A method for treating diabetes, which comprises administering the pharmaceutical composition of claim 1 to a patient in need of treatment (claim 14). The pharmaceutical composition of claim 1, wherein m is an integer between 10 and 16 (claim 15).  The pharmaceutical composition of claim 3, wherein n of the acylated derivative of human insulin analog is 2. The pharmaceutical composition of claim 4, wherein p is an integer between 2 and 6.  The pharmaceutical composition of claim 5, wherein -W-X-Y-Z of the acylated derivative of human insulin analog has the following structure: (IIb). Claims 7 is drawn to the pharmaceutical composition of claim 1, wherein stabilizer is NaCl. Claim 8 is drawn to the pharmaceutical composition of claim 1, wherein the preservative is selected from phenol and/or m-cresol, the pH regulator is selected from acid and/or alkali; the osmotic pressure regulator is selected from glycerin and/or mannitol. Claim 9-10, are drawn to claim 8, wherein insulin analog is 0.05-0.5%, phenol 0.05-0.5%, m-cresol 0.05-0.5%, glycerin1-3%, NaCl 0.01-0.2% and insulin hexamer contains 4 zinc and pH regulator to make the pH about 8.
	The teachings of Liu et al are set forth above. Liu et al do not teach the pharmaceutical composition of claim 1, wherein stabilizer is NaCl. Claim 8 is drawn to the pharmaceutical composition of claim 1, wherein the preservative is selected from phenol and/or m-cresol, the pH regulator is selected from acid and/or alkali; the osmotic pressure regulator is selected from glycerin and/or mannitol. Claim 9-10, are drawn to claim 8, wherein insulin analog is 0.05-0.5%, phenol 0.05-0.5%, m-cresol 0.05-0.5%, glycerin1-3%, NaCl 0.01-0.2% and insulin hexamer contains 4 zinc and pH regulator to make the pH about 8.
Andresen et al teach a pharmaceutical composition comprising insulin analog having a side chain with -W-X-Y-Z, wherein the -W-X-Y-Z is attached to lysine B29 of desB30 human insulin [0007]. They teach that the pharmaceutical composition 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use NaCl, glycerin (also known as glycerol), sodium acetate, m-cresol and/or phenol, and pH adjusting acid/and alkali as taught by Andresen et al to prepare a pharmaceutical composition of insulin analog of claim 1 as taught by Liu et al. Additionally, one would have been motivated to do so because Andresen et al teach a pharmaceutical composition comprising insulin analog having human insulin with a side-chain -W-X-Y-Z attached to lysine in pharmaceutical excipients glycerin, NaCl, phenol, m-cresol and pH adjusting buffer sodium acetate.. Further, one would have a reasonable expectation in stabilizing pharmaceutical composition of claim 1 as taught by Liu et al in pharmaceutical excipients NaCl, glycerin, zinc acetate to provide 4-6  zinc ions and sodium acetate to maintain the pH in 
Generally, differences in concentrations of components of a formulation, excipients including stabilizer, buffering agent, isotonic components or pH agents will not support the patentability of subject matter encompassed by the prior art.  Such formulations are results-effective variables which can be optimized.  In in re Boesch, 617 F.2d 272,276, 205 USPQ 215, 219 (CCPA 1980), it was held that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Further, in In re Aller, 220 F. 2d454, 456, 105 USPQ 233,235 (CCPA 1955) the courts maintained that: "Where the general condition of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." As formulating optimal compositions insulin analog comprising stabilizer, buffer and isotonic components are routine in the art of pharmacology, the claims are considered to be prima facie obvious. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 11-12, 14, and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 14-16 of U.S. Patent No. 10,815,287. Although the claims at issue are not identical, they are not patentably distinct from each other because a pharmaceutical composition comprising an acylated pCH(COOH)NH-, and p is an integer between 2 and 10, wherein -W-X-Y-Z of the acylated derivative of human insulin analog has the following structure: (IIa), wherein the acylated derivative of human insulin analog forms a complex with Zinc.  A method for preparing the pharmaceutical composition of claim 1 which comprises a step of mixing an acylated derivative of insulin analog with any one or more selected from the group consisting of a stabilizer, a preservative, a pH regulator, and an osmotic pressure regulator (claim 12). A method .
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922. The examiner can normally be reached Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/GYAN CHANDRA/Primary Examiner, Art Unit 1646